          Case 1:18-cv-00094-JZ Document 59 Filed 01/19/21 Page 1 of 3



Eric B. Swartz (ISB 6396)
JONES & SWARTZ PLCC
623 West Hays Street
Boise, ID 83702-5512
Tel: (208) 489-8989
Fax: (208) 489-8988
eric@jonesandswartzlaw.com

Deval R. Zaveri (CA 213501) (admitted pro hac vice)
James A. Tabb (CA 208188) (admitted pro hac vice)
ZAVERI TABB, APC
402 West Broadway, Ste. 1950
San Diego, CA 92101
Tel: (619) 831-6987
Fax: (619) 239-7800
dev@zaveritabb.com
jimmy@zaveritabb.com

Todd D. Carpenter (CA 234464) (admitted pro hac vice)
CARLSON LYNCH LLP
1350 Columbia St., Ste. 603
San Diego, CA 92101
Tel: (619) 762-1900
Fax: (619) 756-6991
tcarpenter@carlsonlynch.com

Attorneys for Plaintiff Robert Dorfman and the Putative Class


                           UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF IDAHO


ROBERT DORFMAN,                                  Case No.: 1:18-cv-00094-EJL
                           Plaintiff,            NOTICE OF DISMISSAL
v.                                               Hon. Jack Zouhary
ALBERTSON’S, LLC,

                          Defendant.
           Case 1:18-cv-00094-JZ Document 59 Filed 01/19/21 Page 2 of 3




       In accordance with the Court’s December 28, 2020 Dismissal Order (Dkt. #58), notice is
hereby given that this case is dismissed as follows:
       1. The claims in this action by Plaintiff Robert Dorfman are dismissed with prejudice.
       2. The claims in this action by the putative class members are dismissed without
           prejudice.
       3. Each party is to bear its own costs.
       4. The Court shall retain jurisdiction to enforce the terms of the parties’ settlement.


Dated: January 19, 2021                       ZAVERI TABB, APC

                                              /s/ James A. Tabb
                                              James A. Tabb
                                              Attorneys for Plaintiff Robert Dorfman and the
                                              Putative Class




                                                 1
           Case 1:18-cv-00094-JZ Document 59 Filed 01/19/21 Page 3 of 3




                                CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on the 19th day of January, 2021, I filed the foregoing
NOTICE OF DISMISSAL electronically through the CM/ECF system, which caused the
parties and/or their counsel to be served by electronic means, as reflected on the Notice of
Electronic Filing:


Dated: January 19, 2021                              /s/ James A. Tabb
                                                     James A. Tabb
                                                     ZAVERI TABB, APC
                                                     Attorneys for Plaintiff Robert Dorfman and
                                                     the Putative Class




                                                 2
